Name: 94/461/EC: Commission Decision of 11 July 1994 amending Decisions 94/143/EC, 94/187/EC, 94/309/EC, 94/344/EC, 94/446/EEC and 94/435/EC laying down the animal health requirements and certification for the import of certain products covered by Council Directive 92/118/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  agricultural policy;  animal product;  tariff policy
 Date Published: 1994-07-23

 Avis juridique important|31994D046194/461/EC: Commission Decision of 11 July 1994 amending Decisions 94/143/EC, 94/187/EC, 94/309/EC, 94/344/EC, 94/446/EEC and 94/435/EC laying down the animal health requirements and certification for the import of certain products covered by Council Directive 92/118/EEC (Text with EEA relevance) Official Journal L 189 , 23/07/1994 P. 0088 - 0088 Finnish special edition: Chapter 3 Volume 59 P. 0145 Swedish special edition: Chapter 3 Volume 59 P. 0145 COMMISSION DECISION of 11 July 1994 amending Decisions 94/143/EC, 94/187/EC, 94/309/EC, 94/344/EC, 94/446/EEC and 94/435/EC laying down the animal health requirements and certification for the import of certain products covered by Council Directive 92/118/EEC (Text with EEA relevance) (94/461/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A Chapter 1 to Directive 89/662/EEC and as regards pathogens, to Directive 90/425/EEC (1) and in particular Article 10 (2) (c) thereof, Whereas Decisions 94/143/EC (2), 94/187/EC (3), 94/309/EC (4), 94/344/EC (5), 94/446/EC (6) and 94/435/EC (7) respectively lay down the animal health conditions and the veterinary certification for import of serum from equidae, animal casings, certain petfoods and certain untanned edible products for pets containing low risk material, processed animal protein including products containing this protein intended for animal consumption, bones and bone products, horns and horn products, excluding meals thereof, for further processing, not intended for human or animal consumption, and pig bristles from third countries; Whereas the date of entry into application of the abovementioned Decisions is 1 July 1994; whereas it appears that third countries will not be able to fulfil the new import conditions by that date; whereas in order to avoid disruptions in trade, it is necessary to postpone the entry into application of these Decisions to 1 December 1994; Whereas Decisions 94/143/EC, 94/187/EC, 94/309/EC, 94/344/EC, 94/446/EC and 94/435/EC must be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 94/143/EC, the date of '1 July 1994' is replaced by that of '1 December 1994'. Article 2 In Article 2 of Decision 94/187/EC, the date of '1 July 1994' is replaced by that of '1 December 1994'. Article 3 In Article 2 of Decision 94/309/EC, the date of '1 July 1994' is replaced by that of '1 December 1994'. Article 4 In Article 2 of Decision 94/344/EC, the date of '1 July 1994' is replaced by that of '1 December 1994'. Article 5 In Article 4 of Decision 94/446/EC, the date of '1 July 1994' is replaced by that of '1 December 1994'. Article 6 In Article 5 of Decision 94/435/EC, the date of '1 July 1994' is replaced by that of '1 December 1994'. Article 7 This Decision is addressed to Member States. Done at Brussels, 11 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 62, 15. 3. 1993, p. 49. (2) OJ No L 62, 5. 3. 1994, p. 41. (3) OJ No L 89, 6. 4. 1994, p. 18. (4) OJ No L 137, 1. 6. 1994, p. 62. (5) OJ No L 154, 21. 6. 1994, p. 45. (6) OJ No L 183, 19. 7. 1994, p. 46. (7) OJ No L 180, 14. 7. 1994, p. 40.